 1   RENE L. VALLADARES
     Federal Public Defender
 2   State Bar No. 11479
     KATHRYN C. NEWMAN
 3   Assistant Federal Public Defender
     Nevada State Bar No. 13733
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Kathryn_Newman@fd.org

 7   Attorney for Mario Sanchez, Jr.

 8
                                 UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                           Case No. 2:20-cr-00232-RFB-EJY

12                  Plaintiff,                               STIPULATION TO CONTINUE
                                                               SENTENCING HEARING
13          v.
                                                                   (Second Request)
14   MARIO SANCHEZ, JR.,

15                  Defendant.

16
17          IT IS HEREBY STIPULATED AND AGREED, by and between Christopher Chiou,
18   Acting United States Attorney, and Daniel Clarkson, Assistant United States Attorney, counsel
19   for the United States of America, and Rene L. Valladares, Federal Public Defender, and Kathryn
20   C. Newman, Assistant Federal Public Defender, counsel for Mario Sanchez, Jr., that the
21   Sentencing Hearing currently scheduled on June 17, 2021, be vacated and continued to a date
22   and time convenient to the Court, but no sooner June 21, 2021.
23          This Stipulation is entered into for the following reasons:
24          1.      Defense counsel will be out of the District the week of June 14, 2021, returning
25   to the office June 21, 2021. Defense counsel request the continuance to allow her to appear and
26   argue at the contested sentencing.
 1        2.     The defendant is in custody and agrees with the need for the continuance.
 2        3.     The parties agree to the continuance.
 3        This is the second request for a continuance of the sentencing hearing.
 4        DATED this 7th day of June, 2021.
 5
 6   RENE L. VALLADARES                            CHRISTOPHER CHIOU
     Federal Public Defender                       Acting United States Attorney
 7
 8      /s/ Kathryn C. Newman                         /s/ Daniel Clarkson
     By_____________________________               By_____________________________
 9   KATHRYN C. NEWMAN                             DANIEL CLARKSON
     Assistant Federal Public Defender             Assistant United States Attorney
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                  2
 1                              UNITED STATES DISTRICT COURT

 2                                  DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                        Case No. 2:20-cr-00232-RFB-EJY
 4
                   Plaintiff,                         ORDER
 5
            v.
 6
     MARIO SANCHEZ, JR.,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the sentencing hearing currently scheduled for

11   Thursday, June 17, 2021 at 9:00 a.m., be vacated and continued to ________________
                                                                        June 24, 2021   at the

12            1 00 p__.m.
     hour of ___:___

13                     8th day of June, 2021.
            DATED this ___

14
15
                                                RICHARD F. BOULWARE, II
16
                                                UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
                                                  3
